April 17, 1978. Motion to Proceed on Appeal In Forma Pauperis denied.
The Windham Superior Court is directed to enter appellant’s previously filed notice of appeal if entry fee is received within 15 days; otherwise the appeal will be dismissed. Appellant to order transcript or file statement that no transcript is necessary within 30 days; otherwise the appeal will be dismissed. 32 V.S.A. § 1431; V.R. A.P. 10(b).
Motion to Stay Pending Appeal granted.
Paragraph 2 of the Windham Superior Court’s order, filed March 1, 1978, being beyond the authority of that court, is hereby vacated.